FILED
                            NOT FOR PUBLICATION                              JUL 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KEITH R. BRIDGEWATER,                            No. 14-15782

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01216-TLN-
                                                 CMK
 v.

SWEENY, LVN,                                     MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Keith R. Bridgewater, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

retaliation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Brodheim v. Cry, 584 F.3d 1262, 1267 (9th Cir. 2009), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Bridgewater

failed to raise a genuine dispute of material fact as to whether defendant took an

adverse action against Bridgewater in response to his protected conduct. See id. at

1269-71 (setting forth elements of a retaliation claim in the prison context, and

noting that “a plaintiff must show that his protected conduct was the substantial or

motivating factor behind the defendant’s conduct” (citation and internal quotation

marks omitted)).

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Defendant’s motion to strike, filed on January 23, 2015, is denied.

      AFFIRMED.




                                          2                                    14-15782